DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1, 5-7, 11-24 are pending. Claims 15-20 are withdrawn. Claims 1, 5-7, 11-14 and 21-24 are presented for examination.

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive.
The applicant argues that Ohtani fails to teach the wavelength ranges as claimed which are not overlapping. However, Ohtani does teach that the ranges for the first and second wavelengths can be selected from ranges that can be overlapping with the claimed ranges (see 0059 and note the first wavelength can be near UV, 300-400 nm, and the second wavelength can be UV rays, 100-400 nm). The Examiner maintains it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the narrower claimed ranges which do not overlap from the broader ranges disclosed by Ohtani through routine optimization (note that Ohtani explicitly discloses that the first range should not activate the second photoinitiator so it would be important to exclude any potential wavelength which could activate that photoinitiator). Furthermore, overlapping ranges have been held as prima facie evidence of obviousness.

Applicant argues that it would not have been obvious to select the claimed ranges through routine optimization. However, the Examiner disagrees, and notes that Ohtani teaches overlapping ranges with those claimed and does not teach that the selected ranges should overlap. In fact, Ohtani teaches that the first range should not activate the second photoinitiator so it would be important to exclude any potential wavelength which could activate that photoinitiator. Therefore, the Examiner maintains it would have been obvious to select the claimed ranges within Ohtani’s ranges through routine optimization based on the photoinitiators selected. With respect to Hashimoto, the newly amended claims are rejected over Hashimoto in view of Takahashi. This combination of references teaches the claimed first and second 
The applicant further argues that there are unexpected results from the use of a heterogeneous photoinitiator wherein each photoinitiator cures in different steps through different wavelengths. The applicant argues that the narrowed claims are commensurate in scope with the evidence provided. However, applicant’s evidence of unexpected results is not commensurate in scope with the broadly defined claims. In particular, there are no examples or declaration provided to show that a coating using the specifically claimed photointiators would provide the unexpected results that are being contended by applicants. Therefore, applicant’s arguments regarding unexpected results is moot.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 22 recites limitations regarding the first and second photoinitiator. However, these .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
2.	Claims 1, 5-7, 12, 13 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtani et al. (U.S. PGPUB No. 2007/0247711) in view of Takahashi (U.S. PGPUB No. 2012/0253061).

I.	Regarding claims 1, 7 and 13, Ohtani teaches a coating method comprising: coating a first coating composition comprising a first and second photoinitiator onto a substrate (abstract and 0066), such as polycarbonate (0235); irradiating a first wavelength of UV radiation into the first coating composition to cause reaction of the first photoinitiator only and guide a partial photocuring of the first coating layer (abstract); coating a second coating composition comprising a second photoinitiator on the first coating layer (abstract); and irradiating UV rays having a second different wavelength than the first wavelength into the first and second coating compositions to form a second coating layer and complete curing of the first coating composition by causing reactions of both second photoinitiators and guiding the photocuring of the second coating composition (abstract). Ohtani teaches that the second photoinitiator may be hydroxycyclohexyl phenyl ketone (0089). Ohtani fails to explicitly teach the specific ranges for the first and second wavelength, wherein the ranges do not overlap. Ohtani further fails to teach the first photoinitiator being methyl-4’-(methylthio)-2-morpholinopropiophenone.
First, Ohtani does teach that the ranges for the first and second wavelengths can be selected and can be overlapping with the claimed ranges (see 0059 and note the first wavelength can be near UV, 300-400 nm, and the second wavelength can be UV rays, 100-400 nm). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed prima facie evidence of obviousness.
Second, Ohtani teaches process forming an optical film (abstract) and the polymerizable material being acrylates (0083), but fails to teach the first photoinitiator being methyl-4’-(methylthio)-2-morpholinopropiophenone. However, Takahashi teaches the use of methyl-4’-(methylthio)-2-morpholinopropiophenone as a photoinitiator (0142) in the formation of multilayer optical films (0051) for curing acrylates (0138). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute methyl-4’-(methylthio)-2-morpholinopropiophenone for Ohtani’s first photoinitiator. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (particularly given that Takahashi teaches the photoinitiator used in similar optical coatings and the photoinitiator can be activated at 305 nm which is in the wavelengths recited in Ohtani for the first photoinitiator), and the predictable result of providing a multilayer coating.

II.	Regarding claims 5 and 6, Ohtani in view of Takahashi teach an identical process to that claimed in claim 1, wherein the second photoinitiator in the first layer will not be initiated in the forming of the first coating layer. Furthermore, applicant’s disclosure makes clear when this second photoinitiator is not reacted the first coating will have protrusions, depressions and a viscosity at the surface (see 0067 of applicant’s specification). Therefore, the Examiner contends 

III.	Regarding claims 12 and 22, Ohtani teaches a coating method comprising: coating a first coating composition comprising a first and second photoinitiator onto a substrate (abstract and 0066), such as polycarbonate (0235); irradiating a first wavelength of UV radiation into the first coating composition to cause reaction of the first photoinitiator only and guide a partial photocuring of the first coating layer (abstract); coating a second coating composition comprising a second photoinitiator on the first coating layer (abstract); and irradiating UV rays having a second different wavelength than the first wavelength into the first and second coating compositions to form a second coating layer and complete curing of the first coating composition by causing reactions of both second photoinitiators and guiding the photocuring of the second coating composition (abstract). Ohtani teaches that the second photoinitiator may be hydroxycyclohexyl phenyl ketone (0089). Ohtani teaches the second composition comprising the second photoinitiator (see above), a monomer (0083), and potentially an oligomer (the partial condensate of the organosilane compound, 0144), a solvent (0351) and inorganic nanoparticles (0135-0143) when the layer is a low refractive layer. 
Ohtani fails to explicitly teach the specific components present in less than about 70 wt%. However, Ohtani does teach the solids content being from 10-95% by mass (note a solids content of less than 70% would necessarily mean that the components are present in less than 70 wt%). Therefore, Ohtani teaches the components present in a range overlapping the claimed range. Furthermore, overlapping ranges are prima facie evidence of obviousness.
prima facie evidence of obviousness.
Finally, Ohtani fails to teach the first photoinitiator being methy-4’-(methylthio)-2-morpholinopropiophenone. However, Ohtani teaches process forming an optical film (abstract) and the polymerizable material being acrylates (0083). Additionally, Takahashi teaches the use of methyl-4’-(methylthio)-2-morpholinopropiophenone as a photoinitiator (0142) in the formation of multilayer optical films (0051) for curing acrylates (0138). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute methyl-4’-(methylthio)-2-morpholinopropiophenone for Ohtani’s first photoinitiator. One would have been motivated to make this modification as one could have made this substitution with a reasonable expectation of success (particularly given that Takahashi teaches the photoinitiator used in similar optical coatings and the photoinitiator can be activated at 305 nm which is in the wavelengths recited in Ohtani for the first photoinitiator), and the predictable result of providing a multilayer coating.

.

3.	Claims 1, 5, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (WO 2015/141281, of which reference is made to U.S. PGPUB No. 2017/0120296 as an English language equivalent) in view of Takahashi.

I.	Regarding claim 1, Hashimoto teaches a coating method comprising: coating a first coating composition comprising a first and second photoinitiator onto a substrate (abstract); irradiating a first wavelength of UV radiation into the first coating composition to cause reaction of the first photoinitiator only and guide a partial photocuring of the first coating layer (abstract); coating a second coating composition on the first coating layer (abstract); and irradiating UV rays having a second different wavelength than the first wavelength into the first and second 
First, given that the two photoinitiators are intended to be activated separately (abstract) and Hashimoto teaches that the light used can be monochromatic (0089 and 0097), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the exact monochromatic wavelength to activate the first photoinitiator and the exact different monochromatic wavelength to activate the second photoinitiator, such that the ranges of wavelengths used would not overlap. Furthermore, the specific selection of the exact ranges as claimed would have been contingent upon the specific photoinitiators used and could have been selected to be the specific ranges as claimed through routine optimization. One would have been motivated to make this modification to ensure that the first and second photoinitiators are activated separately and prevents inadvertently activating one of the photoinitiators before it is intended to be activated. Additionally, Hashimoto suggests using monochromatic light to prevent yellowing (0097).
Second, Hashimoto teaches process forming an optical film (0005) and the polymerizable material being acrylates (0030). Additionally, Takahashi teaches the use of methyl-4’-(methylthio)-2-morpholinopropiophenone as a photoinitiator (0142) in the formation of multilayer optical films (0051) for curing acrylates (0138). Therefore, it would have been 

II.	Regarding claims 5 and 6, Hashimoto in view of Takahashi teach an essentially identical process to that claimed in claim 1, wherein the second photoinitiator in the first layer will not be initiated in the forming of the first coating layer. Furthermore, applicant’s disclosure makes clear when this photoinitiator is not reacted the first coating will have protrusions, depressions and a viscosity at the surface (see 0067 of applicant’s specification). Therefore, the Examiner contends that Hashimoto in view of Takahashi’s first coating layer will also inherently have protrusions and depressions and a viscosity as claimed.

III.	Regarding claim 14, Hashimoto in view of Takahashi make obvious all the limitations of claim 1, but fails to explicitly teach the range for the heights of the layer. However, Hashimoto teaches a range for the thickness of the layers overlapping the claimed ranges (note that Hashimoto teaches both layers having the same thickness and the thickness can usually be 20 microns ± 5 microns, thereby overlapping a thickness of about 15 microns, see 0047-0050). Furthermore, overlapping ranges have been held as prima facie evidence of obviousness.
s 11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Takahashi as applied to claim 1 above, and further in view of Ohtani.

	Regarding claims 11 and 21, Hashimoto in view of Takahashi teaches all the limitations of claim 1, including the first coating composition comprising an oligomer (see above), a monomer (see above) and inorganic fine particles as fillers (see above), such as zirconia (Hashimoto at 0139). Hashimoto also teaches that the second coating composition can comprise an oligomer and monomer (0095). Hashimoto fails to teach the inorganic fine particles being nanoparticles as required by claim 11, or the second coating composition additionally including inorganic nanoparticles as required by claim 21. 
However, Ohtani teaches a similar process (see above) wherein inorganic fillers, such as nanoparticle zirconia is utilized (0168) and the second coating composition can incorporate an inorganic nanoparticle (0134-0143). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute nanoparticulate zirconia for the generic zirconia of Hashimoto and to include inorganic nanoparticles in Hashimoto’s second composition. One would have been motivated to make these modification as one could have substituted nanoparticle sized zirconia for the generic zirconia of Hashimoto with a reasonable expectation of success (particularly given the similar application processes), and the predictable result of providing a multilayer coating as claimed. Further, one would have included the nanoparticle in the second coating to provide improved scratch resistant properties to the coating layer (see Ohtani at 0138).

Conclusion
	Claims 1, 5-7, 11-24 are pending. 

Claims 1, 5-7, 11-14 and 21-24 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT S WALTERS JR/
January 31, 2022            Primary Examiner, Art Unit 1759